COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00147-CV


IN THE INTEREST OF B.C.S.,
CHILD



                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant’s mother attempted to file a notice of appeal on Appellant’s

behalf while Appellant was still represented by appointed counsel. Appellant did

not sign this notice of appeal.2 On June 7, 2012, we abated this appeal to have

the trial court determine whether Appellant desired to prosecute her appeal. The


      1
      See Tex. R. App. P. 47.4.
      2
       After the time for perfecting an appeal had expired but before the
abatement, Appellant’s mother attempted to file an amended notice of appeal
signed by both Appellant’s mother and Appellant.
record from the abatement hearing revealed that Appellant had notice of the

hearing but did not appear and that she had never notified her appointed counsel

that she wanted to appeal the January 19, 2012 order terminating her parental

rights to her son B.C.S.

      On July 23, 2012, we notified Appellant that unless she or any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal on or before August 2, 2012, the appeal could be dismissed for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Appellant did not file a

response.

      Accordingly, we dismiss this appeal for lack of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).


                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 23, 2012




                                       2